Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


	IN THE SPECIFICATION:

1.	Please AMEND the first paragraph of the specification, as follows:
[0001] This application is a continuation of U.S. Patent Application Serial No. 16/354, 100, filed March 14, 2019, presently allowed, which claims priority to U.S. Provisional Application No. 62/643,578, filed March 15, 2018, U.S. Provisional Application No. 62/692,010, filed June 29, 2018, U.S. Provisional Application No. 62/768,428, filed November 16, 2018, U.S. Provisional Application No. 62/643,584, filed March 15, 2018, U.S. Provisional Application No. 62/692,016, filed June 29, 2018, U.S. Provisional Application No. 62/768,441, filed November 16, 2018, U.S. Provisional Application No. 62/790,179, filed January 9, 2019, U.S. Provisional Application No. 62/804,261, filed February 12, 2019, U.S. Provisional Application No. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s amendments overcome the issues of record.  In addition, as noted in the final rejection of 9/28/21, the claims are free of the art of record, as the targeting of the SH2 coding regions of SOCS1, was not taught or suggested in the art, and given the number of genes and regions which may be targeted, this particular scope is free of the art of record.  The newly submitted claims similarly target this region, and thus, are also allowable over the art of record.  Thus, Claims 289, 291-298, 301, 308-311, 313, 317, 324-335, and 338-354 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633